 RIVERSIDE INDUSTRIES,INC.311Riverside Industries,Inc.andUnited Steelworkers ofAmerica, AFL-CIO-CLC. Case 16-CA-5015January 10, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn July 24, 1973, Administrative Law Judge AnneF. Schlezinger issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed an answer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Riverside Industries,Inc.,Tulsa,Oklahoma, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order.The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry WallProducts,Inc,91 NLRB 544, enfd 188 F 2d 362(C A. 3, 1951)We have carefullyexamined the record and find no basis for reversing her findingsThe Administrative Law Judge has dismissed certain allegations ofviolations of Sec 8(a)(3) and (1) of the Act In the absence of exceptions, weadopt these findingspro formaDECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon charges and amended charges filed on December 20,1972, and January 29 and March 30, 1973, by UnitedSteelworkers of America, AFL-CIO-CLC, referred toherein as the Charging Party or the Union, the GeneralCounsel, by the Regional Director for Region 16 (FortWorth, Texas), issued a complaint and notice of hearing onMarch 30, a first amendment to complaint and notice ofhearing on April 9, and a second amendment to complaintand notice of hearing on April 16, 1973. The complaint, asamended, alleges in substance that Riverside Industries,Inc.,herein called the Respondent, by various acts andconduct, interferedwith, restrained, and coerced itsemployees in violation of their Section 7 rights; transferredto less desirable work assignments, and later discharged,employees Kelly, Linnet, and Darnell, because of theirunion and concerted activities; and by such conductengaged in unfair labor practices in violation of Section8(a)(1)and (3) of the National Labor Relations Act.The Respondent, in its duly filed answers to thecomplaint and to the amendments to the complaint, admitssome of the factual allegations of the complaint asamended, but denies that it has committed any of thealleged unfair labor practices.Pursuant to due notice, a hearing was held before me atTulsa, Oklahoma, on May 23, 24, 25, and 29, 1973. Allparties appeared at the hearing and were afforded fullopportunity to be heard, to cxamine and cross-examinewitnesses, and to introduce relevant evidence. At the closeof the hearing, the General Counsel and the Respondentpresented oral argument, and the Respondent madevarious motions to dismiss on which ruling was deferred.Subsequent to the hearing, briefs were filed by the GeneralCounsel and the Respondent on or about June 29, 1973,which have been fully considered. The Respondent'smotions to dismiss, renewed in its brief, are granted in partand denied in part for the reasons explicated hereinbelow.Upon the entire record in this proceeding and from myobservation of the witnesses who testified, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen, a corporation duly organized under and existing byvirtue of the laws of the State of Texas. It is engaged at itsoperation in Tulsa, Oklahoma, the only operation of theRespondent herein involved, in manufacturing and wholes-aling transmission towers primarily for the electricalindustry. During the preceding 12 months, which period isrepresentative of all times material herein, the Respondent,in the course and conduct of its business operations at itsTulsa,Oklahoma, facility, sold and distributed productsvalued in excess of $50,000, of which products valued inexcess of $50,000 were shipped from its Tulsa facility topoints outside the State of Oklahoma. The complaintalleges, the Respondent in its answer admits, and I findthat the Respondent is, and at all times material herein hasbeen,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDI find,as the complaint alleges and the Respondent in itsanswer admits, that United Steelworkers of America,AFL-CIO-CLC, is, andat all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.208 NLRB No. 48 312DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESmanagement, are required to wear hard hats in the plant,that the color of the hat indicates the position held by thewearer, and that categories of personnel are frequentlyreferred to in the record by their hat colors. Themanagerial staff and all the foremen wear white hats, theleadmen green hats, the maintenance employees red hats,and the production employees yellow hats.With regard to the leadmen, the General Counselpresented some evidence as to their apparent exercise ofsupervisory authority, and argues that there would be ahighly disproportionate ratio of employees and supervisorsin some departments unless the leadmen are supervisors.The ratio varies considerably, however, in differentdepartments and areas of the operations. Moreover, whilethe leadmen apparently stand one step above otheremployees in the Respondent's hierarchy, the creditedtestimony shows that they make only routine workassignments, transmit directions as conduits of the foremenor management, make changes in employee status with theapproval of or clearance by a higher ranking individual,and make recommendations as to changes in employeestatus that are independently investigated by the foremen,the personnel director, or Hampton. Some employees earnas much as leadmen. Furthermore, the employees indicat-ed in their testimony that they considered the foremen, notthe leadmen, to be their supervisors.'i3ox, the vice president and regional manager of theRespondent until he resigned in July 1972, called as awitness for the General Counsel, testified credibly I that atthe time of his resignation green hats did not haveauthority to hire, discharge, or exercise other forms ofsupervisory authority, and that this was done by thesalaried foremen with the approval of the superintendent.Hampton, who had been away from the Respondent'semploy for about 2 years, returned in August 1972. OnAugust 7, apparently immediately after he returned, andprior to the union organizing activity, he issued amemorandum addressed to all foremen and leadmen onthe subject of personnel actit ns involving hourly employ-ees, which provided as follows:Effective immediately, only foremen will have theauthority to discharge an hourly employee. Only white-hats have the authority to discharge an employee forany reason.All hiring will be done through the Personnel Depart-ment only. Hourly employees, leadmen, and foremenmay recommend applicants for hire, but the finalselectiondecision is to be made by the PersonnelManager.All rate increases and status changes affecting the rateof pay of ANY employee must be approved by mepersonally. These may be recommended by leadmenand foremen, but the final decision is reserved by topmanagement.When DeGraffenreed was promoted from leadman toforeman, he received a letter from Parrish, president of theRespondent, dated February 5, 1973, pointing out that hehad acquired as a foreman the authority to hire (throughpersonnel), terminate, approve overtime, recommend theA.The IssuesThe complaint, as amended, alleges (1) that certainnamed individuals, including a number of leadmen, areagentsof the Respondent, acting on its behalf, andsupervisors within the meaning of Section 2(11) and (13) oftheAct; (2) that the Respondent, by such namedindividuals,on certain dates in December 1972 andJanuary 1973, interrogated employees concerning theirunion membership and activities, threatened employeeswith discharge and warned employees that the Respondentwould close its plant if they joined or assisted the Union,instructed employees not to engage in union activity orgive any support or assistance to the Union, attendedmeetings called by the Union for the purpose of engagingin surveillance of the employees' union or concertedactivity, promised employees it would eliminate undesira-ble overtime work if they refrained from membership in oractivity on behalf of the Union, and maintained employeerules prohibiting solicitation during working hours or workstoppages on penalty of discharge; (3) that the Respon-dent,on specified dates, issued a warning notice toemployee Linnet, transferred employees Kelly, Linnet, andDarnell to less desirable work assignments, and terminatedthese three employees because they joined or assisted theUnion or engaged in other union or protected concertedactivities; and (4) that the Respondent has by the foregoingconduct violated Section 8(a)(1) and (3) of the Act. Theindividuals alleged in the complaint to be agents of theRespondent and/or supervisors within the meaning of theAct are: Hampton, vice president of production; Ruth,personnelmanager; Stever, superintendent of day shift;Miller, superintendent of maintenance department; Ste-phens, galvanizing department supervisor; Barr, leadmanin maintenance department, Cox, leadman in trial assem-bly department; Husong, leadman in galvanizing depart-ment; Austin, leadman in tank shop; Hamilton, leadmanin punch department; DeGraffenreed, leadman in tankshop department; Messick, leadman in shipping depart-ment; and Anglin, leadman in pole shop.The Respondent, in its answers to the complaint and tothe amendments to the complaint, denies generally theallegations that the named individuals are supervisors oragents of the Respondent; admits that it issued a. warningnotice to Linnet; admits that it promulgated and main-tained the employee rules referred to; but denies that it hasengaged in any conduct violative of the Act.B.The Respondent's HierarchyParrish is the president of the Respondent. Hampton, thevice president and general manager, is in overall charge ofplant production and operations. Ruth is the personneldirector,with the responsibility of recruiting and hiringpersonnel. The record shows, and the Respondent admits,that foremen can and do discharge employees and possessand exercise other indicia of statutory supervisory authori-ty.The record also shows that all persons, includingThe Respondent states in its brief that Box "appeared to be entirelycrediblewith absolutely nothing to gain one way or the other by histestimony " I agree RIVERSIDE INDUSTRIES, INC.moving of individual work schedules, and recommend payincreases.I find, on the basis of the evidence in its entirety. thatHampton, Ruth, and the foremen, all of whom wear whitehats, are supervisors within the meaning of the Act, butthat the leadmen, who wear green hats, have not beenshown to be supervisors or agents of the Respondentwithin the meaning of Section 2(11) or (13) of the Act.2 Ishall, therefore, recommend dismissal of the allegations ofthe complaint that the Respondent violated the Act bycertain conduct of the leadmen.C.The TerminationsAfter the Respondent acquired the operation hereinvolved from a predecessor company, it moved to thislocation the work previously performed at its facilities inFortWorth,Texas, and terminated the Fort WorthemployeesAs the Tulsa operation had been losing largesums of money totaling, Hampton testified, about a milliondollars, he was directed when he returned to the Respon-dent's employ in August 1972 to cut costs to the extentpossible in an attempt to change the financial situation toone where the operation was showing a profit. He testifiedthat he succeeded in showing a profit by May 1973. Hischanges included reducing the supervisory complement byterminationand demotion, and phasing out certainoperations. Some employees were transferred to differentjobs and, in the course of the usual substantial personnelturnover, some who quit were not replaced. Hampton alsomaintained a close personal check on operations. He hadfour inspectors who reported to him directly, and hewalked through the plant, which covered a vast area,several timesa day,checking on the work being done inevery department.Organization of the Respondent's employees by theUnion began on about December 1, 1972. The Respon-dent's management learned of this activity about the timeitbegan. On or about December 7, as Hampton testified,the Respondent, at the direction of Parrish, its president,distributed to all the employees with their paychecks thefollowing notice:NOr1CETo ALLEMPLOYF,ESDON'T SIGN UNION CARDS UNLESS YOU WANT TO:1.Risk payment of dues, fees, fines and assess-ments.2.Risk being a witness in labor cases.3.Risk being hound to outsiders without a freevote election.4.Risk losing your independence and rights as anindividual.2NL R B v Cast-A-Stone Products Co.,479 1- 2d 396 (C.A. 4. May1973),N.L.RB v Houston Natural(,asCorp.,478 F 2d 467 (C A5.May1973),Gyrodyne Company of America, Inc,203 NLRB No. 164,The CavernTHINK BEFOREYOU SIGN ANYTHING.ASK YOUR SUPERVISORS ABOUT THIS.DON'T BE TRICKED313Participation in the organizing activity appears from therecord to have been limited to a very small proportion oftheRespondent's employee complement. The weeklymeetings were attended by about 10 or 12 out of about 200hourly paid employees. The General Counsel contends thatthe conduct here in issue with regard to Kelly, Linnet, andDarnell, occurred because of their activity on behalf of theUnion, while the Respondentmaintainsthat the transfersof these employees resulted from the cost-cutting cam-paign, and their terminations from opposition to a transfer,failure to perform satisfactorily after a transfer, or refusalto accept a transfer.1.Lucian KellyKelly was employed by the Respondent on January 26,1970. He performed different jobs but for a period of timehad been driving a forklift and a winch truck. When theUnion began organizing in December 1972, Kelly signed acard on December 1, and was given some additional cardsat the December 7 meeting of the Union. He as well asemployees Linnet and Buller distributed the cards during alunch break in the employee lunch area. Linnet testifiedthat Stephens, a white hat, observed the card distribution.After the lunch break, Stephens asked if Kelly wouldhelp in the galvanizing department as it was shorthanded,Kelly said he would be glad to do so, and he worked thereon a Friday. On the following Monday Kelly was told hewas being transferred to the job of tending kettle in thegalvanizing department. This job involved knocking excesszinc off metal which had been dipped into a vat of 840degree zinc chemicals. Box, former vice president andregionalmanager of the Respondent, described it as themost disagreeable job in the plant as it was heavy manualwork performed in extreme heat and "slightly dangerous"because of the possibility of a burn if splashed with hotzinc.Kelly protested the transfer as he had quit this jobonce before because of the heat and fumes in that workarea. Stephens went with Kelly to see Hampton, who saidthe transfer was being made as part of the cost-cuttingprogram. Kelly offered to do any other job in the plant, butHampton told him there were no others available unless hetook a helper's job at a cut in wages. Hampton also offeredhim 2 or 3 days off to find another job. Kelly went back tothe galvanizing job instead, but on February 12 left to takeanother job because, he testified, he could not stand thiswork any longer. The Respondent's personnel recordshows that Kelly called personnel director Ruth and saidhe was quitting because he found another job payingconsiderably more money.The complaint alleges that Kelly was transferred onDecember 7 to a less desirable job immediately after heSupply Company, Inc,203 NLRB No. 97. cfSports Coach Corporation ofAmerica,203 NLRB No. 24 314DECISIONSOF NATIONALLABOR RELATIONS BOARDdistributed union cards, and was dischargedon February13 becauseof his activityon behalf ofthe Union.The evidenceshows that the galvanizingjob to whichKellywas transferred was undesirable because of theintense heat,smoke,and fumes,and the danger of burns.On the otherhand,Kelly did thework for months; otheremployees held thisjob forlonger periods,one of them forabout 5 or 6 years, with no injuryas far as the recordshows; and a number of employees performed their jobs inthe immediate area,Kelly beingone of a crewof about12-15 men.There was apparently some physicalhazard inworking anywhere in the plantas everyonewas required towear a hardhat and safetyglasses, and some employeeswere also required to wearsafetyshields. Furthermore, theRespondent showed that other employees were beingtransferred about this time because of completion of thework in building a dam gate,that after that project wascompleted there was not a full-time job operating a forkliftand winchtruck,and that this equipment was usedthereafteronly occasionally.Both of the employees whopassed out cards on December7 with Kellywere laterdischarged.Buller,a crane operator,was discharged onDecember 14, but his discharge is not alleged to bediscriminatory.Linnet's transfer and discharge, discussedbelow,are in issue.There are some suspicious factors in the timing andcircumstancesof Kelly's transfer to the galvanizing job andthe refusal to grant his request forany otherjob except at awage reduction.On the otherhand,the evidence does notestablish that there wereother jobs to which Kelly shouldhave been transferred,or that Kelly hadsome particularphysicalsensitivity to the galvanizingwork .3Ifind,therefore,on the basis of all the relevant circumstances,that theGeneralCounsel has not established by apreponderance of the evidence that the RespondenttransferredKelly to a moreonerousjob, and therebycausedKelly,months later,to leave the Respondent'semploy,because of his union or protected concertedactivities.'I shall, therefore,recommend dismissal of theseallegations of the complaint.2.Charles J. LinnetLinnet was hired by the Respondent on October 4, 1972,to work in the tower shop,where Stever was the white hatand Hamilton was one of the green hats.Linnet attended the December 7 union meeting, and wasone of the employees given cards for distribution. He wasalso given a union button which he wore in the plant.Linnet passed out cards in the employees' lunch area on hislunch break when Buller and Kelly did so. He testified thatStephens, a white hat,was present although foremen didnot ordinarily use that lunch area.Neither Buller nor Kellyreferred to Stephens being present. On the other hand,Stephens,who testified that he had seen Linnet wearing aunion button at times, did not contradict the testimonythat he was present and observed the distribution of unioncards in the employees' lunch area.I credit the testimonyof Linnet,who testified in a candid and straightforwardmanner,and whose testimony was in large part corroborat-ed by witnesses for the Respondent.I find,therefore, thatStephens observed the card distribution in which Linnetparticipated.Linnet testified that Siever asked him later thatday if hewas for theUnion;that he said he was,and asked if Sieverwas; and that Siever responded that he was not, that it didnot matter for him but he would just as soon theUnion didnot get in,and that Linnet was one of only 3 or 4 out of170 for theUnion.Linnet testified also that Sieverthereafter asked him constantly if he was forthe Union.Siever testified, as a witness for the Respondent,that hesaw Linnet wear a union button on or about December 1;that"someone earlier in the morning had told me thatLinnet was wearing a badge and I made a point to see thathe was"; that later in the afternoon when Hamilton andsome others were near Linnet's machine,Hamiltonremarked that he wondered if Siever had seen the buttonyet, and "ofcourse,Ihad"; that"I think Linnet asked meif I didn't need one of the buttons.It wouldn't hurt me anyto wear one.And I told himthat I didn't need one";that "Imay have made a remark that it looked like he was prettywell alone with it or in the minority group or somethinglike this.Words to that affect [sic]";that he did not recallasking during that conversation if Linnet was for theUnion,but did comment to the effect that Linnet "wasonly one or two or three.It is prettypoor oddsor you arein the minority,"and that"that'swhen I am sure that Itold him that he is in the minority group,it looked like."Stever testified further in this regard as follows:Q.After thisconversation,Mr. Siever,did you eversee Mr.Linnet again with a union button?A.Yes.Q.You did?A.Several times.Q.Did you makeany comments to him when yousaw the button?A.No.Q.Did thereever come an occasion when you sawhim without a button?A.Yes.Several occasions.And one time I men-tioned it too, but he assured me that it was on his coator he still had it and he wasn't wearing his coat at thetime.And it was in his area.He still had the button.Q.Did you everask him when you saw the button"Are you stillfor the Union?"A.No. I'dsay I didn't.Q.Or did yousay a remark that he was still aunion man?A.Well, that's a possibility,but I certainly don'trememberit.That wouldhave been at the same timeprobably,if I did,I'dmake a remark like that when hedidn't have a button and I asked if he lost his button orsomething. I really don'trecall the exact conversation.But I do know that on one other occasion I didmention it.Siever testified that, because of Linnet's experience in apreviousjob, hesetLinnet's wage rate as a top machineoperatorat $3.25. As Linnet hadnot operated any of the3CfPackerland Packing Company, Inc,203 NLRB No 394Anderson Plumbing and Healing Company,203 NLRB No 5 RIVERSIDE INDUSTRIES,INC.315particularmachines in the tower shop,however,Sieverassigned him to the manual rack punch.Stever testifiedthat it is a simpler machine to operate and requires lessphysical exertion than the Pulaski automatic punch, and isused to train inexperienced operators, the line of progres-sion being from helper on the manual,to operator on themanual, to operator on the automatic. At that time thePulaskiwas being operated by Carnell Allan, who hadbeen employed by the Respondent about 3 years. He hadtransferred to different jobs for a time,then to helper onthe manual punch, to operator on the manual punch, and ayear later to operator on the Pulaski. Both the manual andthe Pulaski machines punch holes in metal angles. Themanual isrun by an operator with a helper, the Pulaski byan operator alone,the functions performed on the manualby the helper being automatic on the Pulaski. The Pulaskioperated by Allan handled larger angles and morecomplicated work than the manual. There was anotherPulaski punch which handled the largest angles. It was runby Jerry Adams, who had been employed in Siever'sdepartment 3-1/2 years and had operated this large Pulaskiabout 2 years. Linnet testified that he averaged 2,000 to3,000 holes a day on the manual rack punch, and thatStever had complimented him on his work and hisproduction. Allan was averaging about 1,000 to 2,000 holesa day, which was evidently satisfactory performance on thePulaski.The union meeting at which Stever received cards and abutton was held on December 7, a Thursday. On Friday,Linnet distributed the union cards in the lunch room, worethe union button, and had the conversation about thebutton with Siever. On Monday Siever told Hamilton totransfer Linnet to the Pulaski punch and Allan to themanual rack punch. Siever testified that he had decided aweek earlier to do so, that he had "no particular reason"for waiting a week to carry out this decision, and he gaveno explanation as to why it was put into effect on thisparticular day. Hampton testified that he directed Siever tomake the transfer in order to put the more highly paidoperator on the Pulaski, and Linnet was being paidconsiderably more thanAllan. TheRespondent's witnessesdiffered from one another, however, in their testimony asto the pay rates of Linnet and Allan, and both Hamiltonand Allan testified that they did not know if Linnet wasearning more than Allan. Hampton also testified that hemade the transfer to give the lower-paidman moreexperience on the manual. Allan at that time, however, hadhad far more experience than Linnet on the manual.Moreover, Hamilton, the green hat in this area, testifiedthat he had run the manual 2 years but the Pulaski verylittle,and that he knew very little about the Pulaski. Thisfact evidently did not prevent his advancement to the greenhat job.Allan testified that he asked Hamilton why he was beingtransferred,and was told it was because Linnet was thenumber one operator whereas he was just number two.Linnet testified that he did not ask why the transfer wasbeing made, and that he thought it would be "a good deal."He experienced considerable difficulty in operating thePulaski, however, and complained frequently to Sieverabout this machine. On some of these occasions Sievercalled a maintenance man to work on the machine, and atothers he told Linnet to make the necessary adjustments,some of which Linnet conceded an experienced Pulaskioperator could make. Linnet testified to a number ofspecific problems he had with this machine. Allan, whohad operated it for a year, maintained that he had virtuallynone of the difficulties with it that Linnet described.Siever,however, in his testimony, admitted that Linnet com-plained about"numerous things.And some were legiti-mate"; that "sure enough, he did have problems with themachine";that the problems included freezing up in coldweather "quite often and it has to be thawed out. And itwon't function right until it is thawed out which is aproblem"; that there was a gear problem once on whichthe maintenance department had to work; that Linnet said"the track itself was out of square, out of alignment"; thathe did not recall the exact complaints and they were not"that numerous"; that he did not recall any complaint thatthe air motor fans were worn out; that he believed Linnetdid complain that the blades that fall and cause the buggyto stop up against the pegs were worn, that he checked intoit,and that "I am sure they are worn some"; that Linnetmight have said the peg board was warped but he did notrecall; that Linnet probably did tell him the air drivenpiston was not working right;that he was not sure, butLinnet may have complained that the buggy would vibrateand was falling apart;and that he did not believe he evertoldLinnet any of the complaints Linnet made wereunjustified.Stever also testified, on cross-examination bytheGeneral Counsel, that Allan complained about thefreezing problem and, while he did not recall them, that hewas sure Allan would have complained about otherproblems also from time to time;that these machinesrequire frequent adjustments which the operators learn todo themselves if minor; and that, if an operator cannottake care of the problem,"we have to call the maintenancedepartment."Siever testified that Linnet, after his transfer to thePulaski, was mispunching too many holes which then hadto be welded and repunched. It is clear, however, and theRespondent'switnesses admitted,that all the employeesengaged in such operations,including Adams on the largePulaski, sometimes mispunch holes, and spend part of theirtime welding,grinding,and repunching. In fact equipmentfor such welding and grinding is maintained at locationswhere it will be readily available to each operator. Siever,who testified that Linnet's production on the Pulaski was"below average,"also testified:"But this being new, now,the firstweek or so on this machine, it would beunderstandable. He never run a machine like this beforeand it would be understandable that it would be a littlelow." Nevertheless,within 4 weeks of the transfer, a writtenwarning was issued to Linnet, dated Friday, January 5,"1972," (an apparent typographical error), stating thatLinnet in the last 3 weeks mispunched an excessive numberof holes,requiring welding,grinding,and repunching; thatSiever had the week before, which would be within 3 weeksof the transfer,issued a first verbal warning; and that, ifimprovement was not shown, "disciplinary action and/orpermanent replacementmay be theresult."The copy ofthiswarning form which is in evidence contains no 316DECISIONS OF NATIONALLABOR RELATIONS BOARDsignatures in the spaces designated for the person whoprepared the Warning and for the supervisor,but is signedby Ruth,personnel director,as the one approving thewarning,and bears a handwritten notation that"Linnetrefused to sign"initialed by Ruth.In this regard Linnet testified,without contradiction,that Siever walked up to him at his machine and asked himifhe was going"to sign this";that he read it and said hewas not;that when Siever asked why not,he "said, `It iswholly unfair.. .You can take any man on this shop andput him on this machine and he is going to make a lot ofmistakes";that Siever"said, `that might be right,but .. .you were hired in here to operate this machine'";thatSiever asked if Linnet was sure he was not going to sign itand, when Linnet said he was sure,ended the conversationwith,"Well, we will talk about it on Monday"; and thatnothing further was said to Linnet about it on Monday orthereaf ter.Itwas evidently not the Respondent's practice to issue awritten warning for poor work.Box testified that,while hewas vice president and regional manager,such warningswere used only in situations involving tardiness orabsenteeism,and that poor production would be orallycriticized by the foreman and then,if repetitive,could leadto transfer,discipline,or discharge.Hampton testified thatsuch warnings are issued for serious faults, that the oneissued to Siever was for mispunching an excessive numberof holes, and that,while he reviews all such notices, andwhile the record is clear that mispunching occurs frequent-ly, he knew of no warning issued to any other employee forthis fault.In addition,a change of status form,placed inevidence by the General Counsel,shows that the employeenamed thereon was "warned several times" by theRespondent about his work derelictions over a period ofseveralmonths and was finally terminated because thesederelictions continued.There are in evidence,however, nowritten warnings issued to this employee,and Hamptontestified that he told the leadman of this employee that "Heshould talk to the man several times"before the employeewas discharged.Siever testified that he had not discussed Linnet'sproduction on the manual rack punch with Hampton priorto the transfer,but did discuss Linnet's production on thePulaski with Hampton;that Hampton at times questionedhim about Linnet'swork on the Pulaski;and that whenHampton criticized Linnet'sperformance on the Pulaski,"I believe I told him that he did do a good job on themanual rack and which he did.But he was having a lot ofdifficulty running this Pollaski [sic]rack."Siever testifiedfurther that Linnet'swork on the Pulaski did not improveand that his production on the day of his discharge wasespecially poor;that Linnet was discharged because of hispoor showing that day "that ran hand in hand with thepast couple of three weeks";at another point,that heconsidered Linnet'spoor performance on his last dayjustification for discharge and this was the reason why hedischarged Linnet;and that he told Linnet"prettywellthat he wasn't earning his money.That we were paying himas much as we were paying any operator on a rack there inthe plant and he wasn'tproducing for me. So I was goingto let him go that day at the end of the shift and it was justabout the end of the shift"Siever admitted there was nosuggestion or consideration given to transferring Linnetback to the manual rack or to any other job. Hamptontestified that Siever reported to him that Linnet wasdischarged for poor production on the day of thedischarge.Linnet admitted that his production on his last day hadbeen very low, and that he had also punched the wrongside of an angle.He testified that some of the mispuncheswere not his fault,but admitted that drilling the wrong sidewas his mistake.Siever testified,as to the nuspunching,that it is"fairly common" for an operator to mispunchholes, that some mispunches occur on every shift,that alloperators spend some time welding mispunches,and thatoperators have on occasion spent an entire shift welding,grinding,and repunching work that had been mispunched.He also testified,as to Linnet's punching the wrong side ofan angle that day, that"it is not common,but it doeshappen. . .too often,but I guess we are liable to get oneangle a week."Box, however,testified that this was "afrequent occurrence . . . as much as several times per dayperhaps," and that he did not recall any employee beingdisciplined therefor.After testifying about the errors Linnet made on his lastday of work,Siever was asked whether he talked to Linnetabout his low production.He answered,"No, I don'tbelieve I did. Not until,well, I am sure I would have whenItold him to take the angle back to the back end of theplant,but I don'trecall the conversation,I really don't.And I don't know whether it was a specific warning or not.Itmay not have been."Hampton also testified that hecriticized Linnet for doing too much welding on the day ofhis discharge,but said nothing to Linnet about discharge.Linnet testified without contradiction that about 5 minutesbefore the closing whistle,as he was completing an angle,Siever told him to pick up his check which was ready forhim; that he asked if he was discharged,and Siever said hewas; and that Siever gave him no reason for the discharge.Siever testified that he put Allan back on the Pulaski thenextmorning.Asked about Allan's performance,Sieverreplied,"Well, other than,I'd say his performance wasgood.He still had freezing problems on cold mornings thesame as Linnet would have had. . . . We have threemachines of that nature and we've got the same problemwith all three of them. . . .It is not going to be frozen allday . . . as much as an hour,I suppose,at the most."Allantestified that his pay was not cut when he went back on themanual but that he got a 25-cent raise when he went backon the Pulaski;that he had a little trouble with it andfound that a spring was loose and had to be tightened forthe blade to go down; and that,while he had beenoperating these machines for years and this particularPulaski for a year,his production when he went back to thePulaski was lower"at first.Ihad to get adjusted to themachine again,you know."He did not indicate how longthis period of adjustment was, nor how it compared withthe entire period of Linnet's operation of the Pulaski. TheRespondent prepares records showing the daily productionof the operators, but retains them for a limited time only,and asserted it had none available at the time of thehearing on which a comparison could be made as to the RIVERSIDEINDUSTRIES, INC.production of Linnet, Allan, or others on the manual rackand the Pulaski punches.The complaint as amended alleges that the Respondenttransferred Linnet toa lessdesirable work assignment onDecember 11, 1972, issued a warning notice to Linnet onJanuary 5, 1973, and discharged Linnet on January 26,1973, because of his union membership and activities. TheRespondentmaintainsthat the transfer was made forreasonsof plant efficiency, and that the warning noticeand discharge were based on Linnet's poor work perform-ance.Concluding FindingsIt isapparent from the evidencein itsentirety and I findthat, immediately after Linnet made his union sympathiesknown, Stever questioned Linnet about his union buttonwhen he was wearing it and, on occasion, about why hewas not wearing it, and repeatedly pointed out to Linnetthat the proponents of the Union were a very smallminority of the Respondent's employees. Siever transferredLinnet immediately after his union sympathies becameknown from a machine on which he was doing a good jobto a machine that was more difficult to operate, andthereafter maintained, as did Hampton also, a close checkon Linnet's performance. Further, the Respondent gaveLinnet a written warning for poor production on thismachine although it was not the Respondent's practice toissuesuch warnings for deficiencies in production, andalthough Linnet at the time had been operating thismachine for a shorter period than the Respondent'sevidence indicates was required to become proficient on it.Finally, the Respondent terminated Linnet precipitately atthe end of a day on which Linnet admittedly had lowproduction, with no consideration given to transferringLinnet to a machine on which he had been proficient or toanother job,5 although the credited testimony of witnessesincluding Box shows that other employees on occasion hadvery low or poor production and were not summarilydischarged. It is apparent from all the relevant circum-stances, and I find, that the Respondent was motivated, inits treatment of Linnet, not by considerations of efficientoperations, but by its hostility to the union organizingactivityengaged in by a very small number of itsemployees and by its desire to "nip that activity in thebud." 6Ifind, in conclusion, that the Respondent abruptlytransferred Linnet to a more difficult machine to operatewhen it learned he was one of the few employees activelyadvocating union organization; issued a written warning toLinnet about his production on this machine, contrary toits usual practice, in order to pave the way for his dischargein the event he persisted in his adherence to the Union;and discharged Linnet because he continued his unionactivities, and not because of his poor production on theday of discharge or while he was operating the Pulaski8 SeeBill's Coal Company, Inc,203 NLRB No 356Lloyd's Ornamental and Steel Fabricators, Inc,197 NLR B 3677Scott Gross Company, inc,197 NLRB 4208 SeeN LR B v. Montgomery Ward & Co,242 F 2d 497, 502 (C A 2,1957), cert denied 355 U S 829 (1957) (holding that "The abruptness of adischarge and its timing are persuasiveevidence as to motivation"),Bill's317machine.Ifind further that the Respondent'sassertedreason for the discharge of Linnet is pretextual,7 and thatLinnetwas in fact transferred, warned, and then dis-charged on January 12, 1973, because of his membership inand activities on behalf of the Union. I find, therefore, thatthe Respondent, by such transfer, warning, and discharge,discriminated in regard to the hire or tenureof employ-ment or the terms or conditions of employment of Linnetto discourage membership in and activities on behalf of theUnion, in violation of Section 8(a)(3) and (1) of the Act .8Inaddition,as set forth above, Siever frequentlyquestioned Linnet abouthis interestin the Union andemphasized that Linnet shared this interest with only asmallminority of the Respondent's employees. Thisquestioning began immediately after Siever learned ofLinnet's union sympathies, and continued in the context oftheRespondent's discriminatory treatment of Linnetculminating in his unlawful discharge.Ifind that thesequestions and remarks by Stever were designed to compelLinnet to surrender his Section 7 rights, and that theRespondent thereby engaged in coercive interrogation, inviolation of Section 8(a)(1) of the Act .93.Robert T.DarnellDarnell had been employed at the Respondent's plantfrom February 1966 to June 1970. During that time he didX-ray work, repaired tools, and drove a truck. The X-raywork, which involves pictures of welds to check for defects,averaged about 2 hours a week and was done on anovertime basis. Darnell was called on for X-ray and otherwork by anyone of several supervisors.Foreman Miller in October 1971 asked Darnell to comeback to work for the Respondent because Miller neededsomeone to set up and run a toolroom and was convincedDarnell was qualified to do so. Darnell was reluctant as hefelt he had been wrongly discharged by the Respondent in1970, but heagreed to come to the plant at Miller's urgingto discuss the matter. Darnell finally agreed he would comeback on certain conditions. Miller checked these condi-tions with Box, at that time vice president and regionalmanager of the Respondent, and agreement was reached.The agreement included a provision that Darnell wouldwork under only one supervisor, Miller, and that, after 6months of satisfactory service, his seniority would berestored to his original date of hire.Upon his return, Darnell set up and operated thetoolroom,and later undertook also to perform benchrepairs on tools in the machine shop,allunder Miller'ssupervision.On April 12, 1972, Darnell's seniority wasrestored effective to February 22, 1966. The personnelchange form noting this seniority date also contains aperformance evaluation on which Darnell was ratedexcellent or good,the two highest ratings,on eacb itemlisted.The form, which is signed by a then superintendent,Wilson, and Personnel Director Ruth,as well as Miller,Coal Company, Inc. supra, PacAerland Packing Company, Inc, supra,Graneto-Datsun, a GranetoCompany203 NLRB No 90 (discharges ofCupples and Evans),Knits and Tweeds, Inc,203 NLRB No 155;Red LineTransfer & ,Storage Company, Inc,204 N LRB No 39David EWeber, d/b/a State RadiatorCompany.202 NLRB 335,Universal Fuel, Inc,204 NLRB No 10 318DECISIONSOF NATIONALLABOR RELATIONS BOARDalso contains a question whether the employee is beingused at his capability, to which the answer, apparentlywritten byMiller,was that Darnell was not as he wasconsidered to be supervisory material.At some point after Hampton returned to the plant inAugust 1972, he became concerned about the cost ofoperating the toolroom, including the time spent byemployees in obtaining and returning tools. He sent thesupervisors a memorandum dated September 14, 1972,commenting on this matter and asking for their sugges-tions.Miller discussed this memorandum with Darnell,who made some suggestions that were submitted tomanagement. On January 3, 1973, Parrish, president of theRespondent, wrote the following letter to Darnell, with acopy for the personnel file:Dear Bob:This letter is written to express my personal apprecia-tion for your suggestion on Consumable SuppliesStation.We are, as you may know by now, in the process ofeliminating to some degree the tool room which haspreviously been used to house small hand tools. Yoursuggestion falls in line with our thinking and willcertainlybe considered as a possible step to thatprogram.Bob, allow me to compliment you on the very obvioustime that went into preparing this recommendation. Itisthrough the efforts of people like yourself thatRiverside Industries, Inc. will not only succeed throughthe critical period in which we are now working, butwill continue on to the degree of greatness that I feel isfeasible with this kind of effort.Your efforts, Bob, shall not go un-rewarded.Miller testified, as a witness for the Respondent, that hewas told by an employee that Darnell was helping toorganize the Union; that he went to the toolroom and toldDarnell, "During your duty hours here in the tool crib I donot want you to help organize or have any conversationabout the Union. I want you to take care of your businessand do not do that"; and that Darnell "assured me that hewas not." In a later conversation, Miller further testified,Darnell complained that certain individuals were trying tobait him into discussing union activities at work, assertedthat he was not engaging in such discussions, and appealedtoMiller to try to put a stop to this baiting. Miller toldDarnell he would see what he could do to stop it, butadmitted he did nothing about it. Asked by counsel for theRespondent if, in that conversation, he told Darnell to"Keep your mouth shut about this Union business," hereplied: "I believe not. I believe not in that conversation."Miller was directed to close down the toolroom opera-tion, and reported this to Darnell. They agreed that theythought it was a mistake, but that, as the order came fromMiller's superiors, they had to comply with it. Darnell thenaskedMiller what would happen to him. Miller testifiedthat "I told him to the best of my knowledge that therewould always and forever be a full time job for a benchman and someone to take care of the tools and grindingdrill bits and that sort of thing." and, when Darnell askedabout X-ray work, ". . . once again I told him that itcertainly wasn't in my plans since x-ray was not in mydepartment."Miller also testified that Darnell "workedsome week ends for me cataloging machinery loggingmachinery in preparation for putting together a machineryfile.And I had in mind some other OSHA work that I hadhoped to use him for, yes."On the day prior to Darnell's discharge, Miller testified,there was some talk about the Union `just before goinghome. Up to this point I had heard nothing from Bobexcept he was having nothing to do with the Unionorganization, you know, in each and everyone of ourconversations and I was thoroughly convinced it was justlike this, you know. But on this particular evening he madesome statements to me like `This thing is going in thedirectionwhere a Union would be desirable here. I'vechanged my mind.' Something of that nature. . . . Ibelieve he said yes, Tony [Hampton ] is being a real tyrantthese days or something of that nature. These things are alittletough to quote." On cross-examination by theGeneral Counsel, Miller testified that Darnell may also inthis conversation have referred to Hampton as "a slavedriver," and made a statement to the effect that "Unionorganization was the only answer to such a situation in theplant."Hampton issued a memorandum dated January 25, 1973,on the subject "X-RAY" which provided as follows:EffectiveMonday, January 29, 1973, Bob Darnell willset up and maintain the Dark Room and will do all ofthe X-Ray work that is possible for us to do under thesupervision of Lloyd Miller. We will operate as we havein the past.By copy of this memo, the Pressure Vessel and PoleShop can start planning the up-coming work load withLloyd Miller.Miller testified that he thought he had not yet received thismemorandum at the time of the above conversation withDarnell about the Union, that whatever he might haveheard along the line of Darnell being assigned to X-raywork "was only hearsay around the plant," and that he wasgiven a copy of the memorandum after he heard about itand requested one, although he and Darnell are amongthose listed on the memorandum for distribution. On cross-examination by the General Counsel, Miller testified that,when Hampton gave him this X-ray directive, "I pointedout to him that in all times past it had been quality control.The inspector took the X-rays and I very frankly tried toget out from under the thing." Miller also pointed out toHampton that he did not want the assignment and that hethoughtDarnellwould refuse the assignment.Millertestified that he had assured Darnell at the time of hisrehire agreement that he did not have X-ray work in mindforDarnell and, each time the question was raisedthereafter, assured Darnell "it was not my intention to takeon X-ray," but that "Now, we don't have any hard fastdocument on that, no."Miller testified that, after his conversation with Hampton RIVERSIDE INDUSTRIES, INC.and receipt of this memorandum, he showed it to Darnell;that he told Darnell to proceed immediately to "make surethe dark room was in good order . . . to X-ray film, go outand expose them and report to me as to whether themachines was exposing film"; that Darnell asked if thiswas to begin on Monday as the memorandum required or.,arewe goingto bring it to a head now"; and that "I said,`Bob, I've had my orders.I see no reasonto wait untilMonday morning. I want to do it now.' Bring it to a headnow, sort of speak. If that is the terminology we want touse"; and that, when Darnell refused to do the X-ray work,he told Darnell, "I've got no recourse at this point but takeyou down to Personnel and get your check." Darnell wasthereupon taken to the office and discharged for his refusalto do the X-ray work. Hampton testified that an employeenamed Kennedy, who had quit in December, was hired todo the bench tool repair work on the Monday afterDarnell's termination on Friday; that he had talked toKennedy about the job prior to Darnell's discharge; andthat another employee did the X-ray work until Hamptonlater phased out this operation. He did not state how longafter Darnell's discharge this work was phased out, or howthe economic situation requiring Darnell to do X-ray workhad changed.The complaint as amended alleges that Darnell wastransferred to a less desirable work assignment anddischarged on Jaiuary 26, 1973. The Respondent main-tains that the toolroom closing was done for economicreasons;that that left Darnell with time for anotherassignment;that the X-ray work was not a full-time job;thatDarnell has experience in X-ray work in 1966,although the work had been done more recently by qualitycontrol personnel and then was later contracted out untilthe Respondent decided it was more economic to do thework itself; that the X-ray machines had been repaired atconsiderable expense and were in good, safe workingorder; that the work was to be done under Miller'ssupervision; and that Hampton did not know about theDarnell-Miller-Box rehire agreement, but would havemade thisassignmenteven if he did.10 Hampton testified,in fact, that he had decided on this transfer in October1972.He did not explain why it was never mentioned toDarnell until January 1973, nor did Miller explain why itwas suddenly so urgent that the work had to be undertakenby Darnell even before the date specified in Hampton'smemorandum.Concluding FindingsI am not in this case passing upon the obligation, if any,10On the basis of demeanor,the evidence as a whole,and theprobabilities of the siteation here in issue, I do not credit Hampton'stestimonythatMiller did not tell him of thisagreement in discussing thetransfer of theX-ray workto Darnell orat any othertime. In any event, theagreement was known to Miller. an admitted supervisor. I likewise do notcredit Hampton's testimony that he did not know anythingabout Darnell'sUnion sentiments when he assignedthe X-ray workto him.In any event,there is no question that Miller did have such knowledge, and that suchknowledge is imputablet:) theRespondent.SeeRedLineTransfer &StorageCompany, Inc.204 NLRB No. 3liThe Respondent urged at the hearing and in its brief that Darnell'stestimonyshould notbe credited. Darnell in thecourse of his testimonyappearedprone to exagg rate as to some matters; heevidentlyresented thefactthat the Respondent induced him to returnto workand then violated319the Respondent had as a result of the agreement Box andMiller entered into with Darnell to induce him to return towork for the Respondent, or of Miller's repeated promisesthatDarnell would not have to do X-ray work, or ofParrish'swritten promise that Darnell's efforts "shall notgo un-rewarded." I am likewise not passing upon theRespondent's right to assign Darnell to whatever jobseemed to management best suited to its operationalefficiency. I am convinced, however, and find, largely onthe basis of evidence presented by the Respondent,ir thatDarnell,a highly qualified employee considered bymanagementtobe supervisorymaterial,was abruptlytransferred and discharged because he expressed prounionsentiments to Miller, to Miller's admitted surprise becauseDarnell previously always indicated "he was havingnothing to do with the Union organization . . . and I wasthoroughly convinced it was just like this, you know." Itwas on the day after this revelation that Miller advisedDarnell he was being transferred to X-ray work. Millerinsisted,moreover, that Darnell begin this work evenbefore the date required by Hampton's memorandum, and,when Darnell refused, as Miller admittedly expectedDarnell to do, he discharged Darnell immediately andstated he had no other recourse. In conclusion, therefore, Ifind,on the basis of the record as a whole, that,immediately after Darnell told Miller he favored unionorganization,he was transferred to a job Miller andHampton expected him to reject, and he was summarilydischarged when he rejected it rather than assigned to oneof the several other tasks he had performed commend-ably.12 It is apparent from the totality of the evidence, andIfind, that the Respondent's assertionthat it dischargedDarnell for refusal to accept a transfer based on efficiencyconsiderations was pretextual,is that in fact the Respon-dent transferred and discharged Darnell on January 26,1973, in retaliation for his assertion that he favored unionorganization and to "nip that activity in the bud," 14 andthat the Respondent by this conduct discriminated inregard to the hire or tenure of employment or the terms orconditionsof employment of Darnell to discouragemembership in the Union, in violation of Section 8(a)(3)and (1) of the Act.15I find further that Miller had at times admittedly warnedDarnell not to talk "about this Union business"; that theRespondent, by such remarks, in the context of theunlawful discriminationagainstDarnell, was instructingDarnell not to engagein union activities in a mannerdesigned to compel Darnell to surrender his Section 7itscommitments and discharged him; and he admitted he had beenconvicted in 1961of a felony.Darnell later receiveda pardon,however.from thethen Governorof Oklahoma.and the Respondent knew of theconvictionpriorto the first time it employed Darnell in 1966.Darnell'stestimony as to the events here in issue was presented in a forthright andconvincing manner,and his testimony was in large partcorroborated by thetestimony of witnesses for the Respondent. After careful review of theRespondent's contentions in this regard.and on the basis of the record as awhole,IcreditDarnell's testimony as to the matters indicated in thefindings above relative to his transfer and termination.12SeeBill'sCoal Company, Inc., supra.13ScottGrossCompany, Inc, supra.14Lloyd'sOrnamentaland Steel Fabricators, Inc., supra.i5 See cases cited in fn.8, supra. 320DECISIONS OF NATIONALLABOR RELATIONS BOARDrights; and that the Respondent thereby further violatedSection 8(a)(1) of the Act.D.Interference,Restraint,and Coercion1.SurveillanceUnion activity among the Respondent's employeesbegan about December 1, 1972, and became known to theRespondent at or about that time. Weekly meetings wereheldby the Union during December. Although thewitnesses were at some variance in stating the numbers ofemployees present, the attendance was apparently verysmall, about 10 or 12 out of almost 200 hourly paidemployees. A few of the leadmen attended some of themeetings. At one of the meetings the union representativedemanded that they leave. One left voluntarily but acouple of others remained until the police were called andrequired them to leave.The complaint alleges that the Respondent, by attend-ance at union meetings of named "supervisors and agents,"engaged in surveillance of the union or concerted activityof its employees in violation of the Act.Ihave found above that the leadmen are not supervisorsor agents of the Respondent within the meaning of the Act.Moreover, the testimony of the General Counsel's witness-es on thisissue isconfused, contradictory, and inconsis-tent. Some of this testimony is to the effect that the greenhats were required to leave because the Union prohibitedattendance by those with authority to hire and dischargeand the leadmen were believed to have such authority. Therecord as a whole establishes, however, and I find, that theemployees and the union representative present at themeeting 16 demanded that the leadmen leave because theywere not members of the Union and were asking numerousquestions about, and expressing opposition to, unionorganization. An employee who was not a green hat butwas raising such questions was directed to leave with thegreen hats. The green hat who left the meeting voluntarilybut who later signed a membership card was invited by theunion representative to resume attending the meetings.17And the employee who first demanded that the green hatsbe ousted testified that they were barred then for causingconfusion and were welcome otherwise. In all the circum-stances, therefore, I find that the General Counsel has notestablished that the Respondent engaged in surveillance ofthe union and concerted activities of its employees, and Ishall, accordingly, recommend dismissal of this allegationof the complaint.2.The Respondent's rulesThe complaint as amended alleges that the Respondenthas, since on or about June 20, 1972, maintained in its"EmployeesHandbook" a set of rules providing forautomatic dismissal for certain conduct including: "(7)Solicitation during working hours or job interruption ofany kind"; and "(19) Deliberate slowdowns, delays, or18The union representative at the meeting appeared as the representativeof the Union at the hearing herein but was not called as a witness17DeGraffenreed was the green hat who left the meeting voluntarilybecause, he testified, he thought he had authority to discharge, and who wasinvited to come back to the meetings after he signed a card He had beenwork stoppages." After issuance of the amendment to thecomplaint alleging these rules to be violative of the Act, theRespondent, on advice of counsel, amended the rules bychanging the word "hours" to "time" in (7), and bydeleting "or work stoppages" in (19). Booklets with thesechanges have been issued to new employees hired sincethen.The Respondent asserted that the booklets weregoing to be reprinted with these and other changes, and thereprinted booklets would be distributed to the old as wellas new employees. The Respondent's answer admits thatthe rules in question were promulgated, and counsel for theRespondent, in his closing argument, conceded that thechanged wording did not eradicate the past effect of suchprohibitions.Moreover, there is no evidence that thechanges had been announced to the old employees as ofthe time of the hearing.Ifind that the Respondent, by maintaining rulesprohibiting employees, on penalty of automatic dismissal,from engaging in solicitation at any time during workinghours and from engaging in work stoppages, has interferedwith, restrained, and coerced its employees in the exerciseof their Section 7 rights, in violation of Section 8(a)(1) ofthe Act.183.Other 8(a)(1) violationsIhave found in section C, above, that the Respondentdiscriminated in regard to the hire and tenure and theterms and conditions of employment of Linnet andDarnell, in violation of Section 8(a)(3) and (1) of the Act. Ihave also found that the Respondent, by the conduct ofStever in questioning Linnet about his continued adher-ence to the Union, and of Miller in instructing Darnell notto talk about the Union, in the context of the discrimina-tion against Linnet and Darnell, was seeking to compelemployees to surrender their Section 7 rights, and therebyfurther violated Section 8(a)(1) of the Act.The complaint alleges in addition that Hampton andcertain named foremen interrogated employees and madethreatsand promises of benefits constituting furtherviolations of Section 8(a)(1) of the Act. The record showsthat there were conversations, initiated by employees, inwhich they told Hampton they were going to a unionmeeting and he replied they had a right to do so, and thatin some instances remarks were made about the Unionwhich I find were not shown to be coercive. On oneoccasion an individual thought Hampton was asking whatoccurred at a union meeting,but it appears from all theevidence that Hampton was asking what occurred as aresult of a change in work orders. In other instances,remarksmade in the course of Hampton's frequentconversations about the Respondent's economic problemsseem to have been understood as job threats although I amconvinced, from the context of the conversations, that theremarks in question did not contain such threats. Certainemployees who testified to coercive remarks gave consider-ably different versions of the alleged conversations eachemployed fora number of years. became a green hat in 1967 and a white hatin February 1973. and was laid off byHamptoninApril 1973 for lack ofwork I find, on the record in its entirety,that his authority to discharge wasacquired at the time he became a white hatIsGlassmaster Plastics Company,203 NLRB No. 147 RIVERSIDE INDUSTRIES, INC.time they repeated them, or their uncorroborated testimo-ny about such remarks was denied and the evidence doesnot, in my opinion, establish that the alleged remarks weremade, or the remarks in issue constituted a lawful exerciseof the Respondent's right of free speech protected bySection 8(c) of the Act 19Accordingly, after a careful review of all the relevantevidence, and in consideration of the demeanor of thewitnesses in question and the nature of their testimony, Iam convinced and find that, except as to the conductspecifically found herein to be violative of the Act, theGeneral Counsel has failed to establish, by credible orprobative evidence, the allegations that the Respondentengaged in further conduct constituting independentviolations of Section 8(a)(1) of the Act. I shall, therefore,recommend dismissal of such allegations.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(l)and (3)of the Act, I shall recommend that the Respondentbe ordered to cease and desist therefrom and from in anyothermanner infringing upon its employees'Section 7rights,20 and that it take certain affirmative action designedto effectuate the policiesof the Act.Ihave found that the Respondent transferred employeesLinnet and Darnell to less desirable work assignments anddischarged Linnet onJanuary12 and Darnellon January26, 1973, in violation of Section 8(a)(3) and(1) of the Act.The Respondent will therefore be ordered to offer to eachof these employees immediate and full reinstatement to hisformerjob,or, if thatjob no longer exists,to a substantiallyequivalentposition,or transfer to another job on anondiscriminatory basis, without prejudice to his seniorityor other rights and privileges,and to make each of theseemployees wholefor any loss of pay he mayhave sufferedas a result of the discrimination against himby payment tohim of a sum of money equal to that which he would haveearned as wages from the date of the discharge to the dateof reinstatement,less his net earnings during such period,inaccordance with the formula prescribed in F.W.WoolworthCompany,90 NLRB 289, together with interestat the rate of 6 percent per annum to be added to suchbackpay, suchinterest to be computed in accordance with19EastSideShopper,Inc, 204NLRB No 12520N L R B v ExpressPublishingCompany,312 U S 426, 437,N L R BvEntwistleMfgCo, 120 F 2d 532, 536 (C A4, 1941),BobHenry Dodge,Inc,203 NLRB No I21in the event no exceptions are filed asprovided bySec 102 46 of the321the formula prescribed inIsis Plumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent, Riverside Industries, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO-CLC, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By discriminatorily transferring, warning, and dis-charging Linnet, and by discriminatonly transferring anddischarging Darnell, in order to discourage union member-ship and activities, the Respondent has discriminatedagainst employees in regard to their hire and tenure ofemployment and their terms and conditions of employ-ment, and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.By maintaining employee rules prohibiting solicita-tion during working hours and work stoppages on penaltyof discharge, by interrogating employees about their unionmembership and sympathies, and by instructing employeesnot to engage in union activities, in a manner designed tocompel employees to surrender their Section 7 rights, andby other conduct interfering with, restraining, and coercingits employees in the exercise of rights guaranteed in Section7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 21The Respondent, Riverside Industries, Inc.,Tulsa,Oklahoma, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Transferring to less desirable work assignments,warning, discharging, or otherwisediscriminating againstany employees in regard to their hire or tenure ofemployment or their terms or conditions of employmentbecause of their membership in or activities on behalf ofUnited Steelworkers of America, AFL-CIO-CLC, or anyother labor organization.(b)Maintaining employee rules prohibiting solicitationduring working hours or work stoppages on penalty ofdischarge, interrogating employees about their unionmembership and sympathies, or instructing employees notRules and Regulations of the NationalLaborRelations Board, the findings.conclusions,and recommendedOrder hereinshall, as provided in Sec102 48 of theRules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes 322DECISIONSOF NATIONALLABOR RELATIONS BOARDto engage in union activities, in a manner designed tocompel employees to surrender their Section 7 rights, or inany other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to Charles J. Linnet and Robert T. Darnellimmediate and full reinstatement to their former jobs, or, ifthose jobs no longer exist, to substantially equivalentpositions, or transfer to another job on a nondiscriminato-ry basis, without prejudice to their seniority or other rightsand privileges.(b)Make Linnet and Darnell whole for any losses of payeach of them may have suffered as a result of thediscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due underthe terms of this recommended Order.(d) Post at its operation in Tulsa, Oklahoma, copies ofthe attached notice marked "Appendix." 22 Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, in conspicuous places, includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain employee rules prohibitingsolicitation during working hours or work stoppages onpenalty of discharge, interrogate employees about theirunion membership and sympathies, or instruct employ-ees not to engage in union activities,in a mannerdesigned to compel employees to surrender theirSection 7 rights, or in any other manner interfere with,restrain,or coerce employees in the exercise of therights guaranteed in Section 7 of the National LaborRelations Act.WE WILL NOT transfer to less desirable workassignments, issue warnings to, or discharge Charles J.Linnet or Robert T. Darnell, or any other employees,or otherwise discriminate against any employees inregard to their hire or tenure of employment or theirterms or conditions of employment, in order todiscouragemembership in or activities on behalf ofUnited Steelworkers of America, AFL-CIO-CLC, orany other labor organization.WE WILL offer to Charles J. Linnet and Robert T.Darnell immediate and full reinstatement to theirformer jobs, or, if those jobs no longer exist, tosubstantially equivalent positions, or transfer to anoth-er job on a nondiscriminatorybasis,without prejudiceto their seniority or other rights and privileges, and WEWILL make these employees whole for any losses of payeach of them may have suffered as a result of thediscrimination against him.RIVERSIDEINDUSTRIES, INC.(Employer)IT IS FURTHER ORDERED that the complaint as amendedbe dismissed insofar as it alleges violations of Section8(a)(1) and(3) of the Actnot specifically found herein.22In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the noticereading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board.DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal OfficeBuilding,Room 8-A-24, 819 Taylor Street, Fort Worth, Texas76102, Telephone 817-334-2921.